Filing Date: 10/25/2019
Claimed Foreign Priority Date: none
Applicants: Hu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 04/01/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s election of Group II invention, drawn to a method of manufacturing a semiconductor structure, in the reply filed on 04/01/2021, is acknowledged. Applicant indicated that claims 20-28 read on the elected Group Invention. The examiner agrees.
Accordingly, pending in this application are claims 1-28, with claims 1-19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group invention. Furthermore, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Election/Restrictions
Claims 20-28, directed to methods of manufacturing a semiconductor structure, are allowable. Accordingly, this application is in condition for allowance except for the presence of claims 1-19 directed to a Group Invention non-elected without traverse.  Accordingly, claims 1-19 have been cancelled.

EXAMINER’S AMENDMENT



This application is in condition for allowance, except for the presence of claims 1-19 directed to a Group Invention non-elected without traverse, and the formal matters related to the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Cancel claims 1-19.







In the Title:




Replace the title with -- Methods for Manufacturing a Memory Array having Strings of Memory Cells comprising Forming Bridge Material between Memory Blocks--. 

Allowable Subject Matter
Claims 20-28 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art of record fails to disclose or suggest a method used in forming a memory array comprising strings of memory cells, comprising: forming sacrificial material in the trenches to completely fill the trenches; forming bridge material in the vertical recesses to form bridges that extend across the trenches laterally-between and longitudinally-spaced-along the immediately-laterally-adjacent memory-block regions; and replacing the sacrificial material in the trenches with intervening material that is directly under and longitudinally-between the bridges.
Regarding claim 25, the prior art of record fails to disclose or suggest a method used in forming a memory array comprising strings of memory cells, comprising: forming second sacrificial material in the trenches to completely fill the trenches; forming bridge material in the vertical recesses to form bridges that extend across the trenches laterally-between and longitudinally-spaced-along the immediately-laterally-adjacent memory-block regions; isotropically etching away the second sacrificial material selectively relative to the bridges and the second tiers; and forming intervening material in the trenches directly under and longitudinally-between the bridges between the immediately-laterally- adjacent memory-block regions.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”



Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods for manufacturing memory arrays having strings of memory cells, and comprising some process steps similar to the instant inventions. However, none of the references disclose sequences of process steps as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814